 ..,.                                                                                                                                             r)
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1of1   if·

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                 v.                                           (For Offenses Committed On or After November 1, 1987)


                Alejandro Rodriguez-Capochino                                 Case Number: 3:19-mj-21085

                                                                              Robert Carriedo
                                                                              Defendant's Allorney


REGISTRATION NO. 83630298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~-




 D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                £TIME SERVED

 IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Monday, March 4, 2019
                                                                            Date of Imposition of Sentence

                    I I;~
                    /J /) ,- g
                                                r--=:-----..,Q'
Received
                l

              JI AYlL ~
                            -
                                                             FILED
              DUSM
                                                            MAR 0 4 2019
                                                 CLERK Us
                                              SOUTHERN oisr~:~+RolFCT COURT
                                              BY                    CALIFORNIA
Clerk's Office Copy                                                    DEPUTY                                            3:19-mj-21085
